PER CURIAM.
AND NOW, this 21st day of August, 2018, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to the remaining issue. The issue, rephrased for clarity, is:
Does a search warrant for a multi-bedroom residence shared by adults permit police to search the entire residence and all bedrooms within, where the warrant and affidavit of probable cause are premised on the activity of only one occupant in that multi-occupant residence who does not have complete control over the private bedrooms of his roommates?